Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ATTACHMENT TO ADVISORY ACTION
2.    	Applicant's request for entry into AFCP 2.0 filed on 11/5/2021 is acknowledged. It is to be noted that the present amended independent claim 1 and dependent claims 2, 3, 5, 7-10, as filed on 11/5/2021 with the claim limitations “non-fermented beverage” would overcome the rejections of record if entered. However, the entry to AFCP 2.0 is denied because the response with the newly amended claim limitations of independent claim 1 and dependent claims 2, 3, 5, 7-10 cannot be reviewed and a search cannot be conducted within the guidelines of the allotted time of this pilot program. Therefore, the after final amendment will be treated under pre-pilot procedure.

Conclusion
3.   	 Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792